The opinion of the court was delivered by
Williams, Ch. J.
The question in this case is whether the county court had appellate jurisdiction of this action. The statute takes away the right of appeal in actions on note, of an amount not exceeding twenty dollars. When a note is payable with interest, the interest is a part of the *622contract, and the principal and interest together constitute the amount of a note, unless there is an endorsement. In this case it appeared, from the declaration, the amount recovered, and the ad damnum, that the amount of the note exceeded twenty dollars, and was, therefore, appealable. The decision in the case of Boardman v. Harrington, 9 Vt. R. 151, was on another branch of the statute, taking away the right of appeal, when the matter in demand did not exceed ten dollars. The decision in the case of Tyler v. Lathrop, 5 Vt. 170, was before the passing of the present statute, which provides that the matter in demand, in an action on note, should be considered the amount of the note deducting endorsements. Neither of these decisions are opposed to the views which we entertain in the present case. The right of appeal was not taken away, in this case, and the judgment of the county court, dismissing the action, was erroneous, and is reversed.